NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2008-1585


                                WAYNE-DALTON CORP.,

                                                       Plaintiff-Appellant,

                                             v.

                                   AMARR COMPANY,

                                                       Defendant-Appellee.


      Ray L. Weber, Renner, Kenner, Greive, Bobak, Taylor & Weber, of Akron, Ohio,
argued for plaintiff-appellant. With him on the brief was Laura J. Gentilcore.

       John F. Morrow, Jr., Womble Carlyle Sandridge & Rice, PLLC, of Winston-Salem,
North Carolina, argued for defendant-appellee. With him on the brief was Kirk W. Watkins,
of Atlanta, Georgia.

Appealed from: United States District Court for the Northern District of Ohio

Judge Sara Lioi
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-1585


                             WAYNE-DALTON CORP.,

                                                     Plaintiff-Appellant,

                                          v.

                               AMARR COMPANY,


                                                      Defendant-Appellee.




                                  Judgment

ON APPEAL from the       United States District Court
                         for the Northern District of Ohio

in CASE NO(S).           5:06-CV-01768.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, DYK, and MOORE, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED March 31, 2009                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk